106 F.3d 405
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Tenna M. POTTER, Appellant,v.Shirley S. CHATER, Commissioner of the Social SecurityAdministration, Appellee.
No. 96-1293WA
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 27, 1997.Filed Jan. 30, 1997.

Appeal from the United States District Court for the Western District of Arkansas.
Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Tenna M. Potter appeals the district court's judgment affirming the Social Security Commissioner's decision to deny Potter's applications for disability insurance benefits and supplemental security income.  Having reviewed the record and the parties' briefs, we conclude substantial evidence supports the Commissioner's decision that Potter is not disabled for Social Security purposes.  Because an opinion by this court would not have precedential value, we affirm for the reasons stated in the magistrate judge's recommendation adopted by the district court without further discussion.  See 8th Cir.  R. 47B.